Filed 12/17/20 One Ford Road Homeowners Assn. v. Johnson CA4/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE

 ONE FORD ROAD HOMEOWNERS
 ASSOCIATION,
                                                                       G058269
    Plaintiff, Cross-defendant and
 Respondent,                                                           (Super. Ct. No. 30‑2017‑00945540)

                     v.                                                OPINION

 STACIE JOHNSON et al.,

    Defendants, Cross-complainants and
 Appellants.


                   Appeal from a postjudgment order of the Superior Court of Orange County,
Kathleen E. Scherger, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
Reversed.
                   Law Office of Philip A. Levy and Philip A. Levy for Defendants,
Cross-complainants and Appellants.
                   Richardson  Ober  DeNichilo, Kelly G. Richardson and Daniel C. Heaton
for Plaintiff, Cross-defendant and Respondent.
                                             *               *               *
                   Stacie Johnson and Lloyd Rucker appeal from a postjudgment order
granting the motion of One Ford Road Homeowners Association (the Association) for
attorney fees. Following a bench trial, the trial court found that Johnson and Rucker had
violated the covenants, conditions, and restrictions of One Ford Road, a planned unit
development in Newport Beach, and judgment was entered in favor of the Association.
The judgment included a decree that the Association is the prevailing party entitled to
recover attorney fees pursuant to motion. After entry of judgment, the Association
brought a motion to recover attorney fees based on a fee provision in the CC&R’s. The
trial court granted the motion and awarded the Association $109,760 in attorney fees out
of $154,744 requested.
              In a related appeal, we are reversing the judgment in favor of the
Association with directions to enter judgment in favor of Johnson and Rucker. (One
Ford Road Homeowners Association v. Johnson et al. (Dec. 17, 2020, G057674)
[nonpub. opn.].) An order awarding attorney fees “‘falls with a reversal of the judgment
on which it is based.’” (California Grocers Assn. v. Bank of America (1994) 22
Cal. App. 4th 205, 220; see Ryan v. California Interscholastic Federation-San Diego
Section (2001) 94 Cal. App. 4th 1048, 1082 [“Because we reverse the judgment to the
extent that Ryan prevailed, we must also reverse the postjudgment order that followed
awarding attorney fees and costs to his counsel”].)
              We are reversing the judgment, therefore, the order granting the
Association’s motion for attorney fees is reversed too. Appellants to recover costs on
appeal.


                                                 FYBEL, J.

WE CONCUR:


MOORE, ACTING P. J.


ARONSON, J.



                                             2